Case 3:18-bk-O4136-P|\/|G Doc 8 Filed 01/31/19 Page 1 of 2

UN|TED STATES BANKRUI’TCY COURT
MIDDLE DISTRICT OF FL()RIDA
JACKSONV|LL.E DlVlS[ON
IN RE:
CASE NO: 18-04136-BKC-3GT
LADI_.EY, CHRISTOPHER JOHN,

Debtor(s).

 

APPLICATION OF TRUSTEE FOR AUTHORIZATION TO
EMPLOY PETER MOCKE AS APPRAISE.R TO APPRAISE
DEBTORS' TANGIBLE PERSONAL PROPERTY

The Trustee shows:

l. 'l`hat the estate owns tangible personal property.

2. Applicant wishes to employ PETER MOCKE as appraiser. The appraiser is qualified in appraising
property. Tlte professional service to be rendered is tlte appraisal ofthe tangible personal property located at 400
East Bay Street, Suite l910, Jacksonville, FL 32202. To the best ofappiicant’s knowledge, PETER MOCKE has
no connection with the debtor(s), the creditors or any other party in interest in this case, and holds no interest adverse
to the estate, and said appraiser is disinterested within the meaning of ll U.S.C. Section 101(13).

3. The employment ofthc proposed appraiser is necessary and in the best interest ofthc estate in that the
applicant needs to determine the fair market value ofsaid property to liquidate the same pursuant to l l U.S.C.
Section 363(b).

4. Applicarn has chosen PETER MOCI<E to perform this appraisal based on the experience as an appraiser
and knowledge ofthe type of personal property to be appraised

5, Applicant and Appraiser have agreed that appraiser may seek compensation based on an hourly rate of`
3|00.00.

6. Notwithstanding any hourly rate quoted in this application. compensation will be dctcmtined by the
court in accordance with l l U.S.C. §328 and §330.

DATED this-£Hd`ay of January, 2019.

 

At.F.xAND : ` MtTt~l

FL. Bar ID# ' "3
Chapter ? Trttstee
Copies furnished to: 260| University Blvd. West
Assistant U.S. Trustee Jacksonville, FL 32217
Christopher John Ladley, Debtor(s) (904) 733-3322

Michael R. Cleaveland, Debtor(s)' Attorney
Peter Mocke, Appraiser,¢lSE?-B Phillips Highway, Jacksonville, FL 3220?

Case 3:18-bk-O4136-P|\/|G Doc 8 Filed 01/31/19 Page 2 of 2

UNITED S'I`ATES BANKRUP'I`CY COURT
l\'IIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

IN RE: CASE NO:
18-04136-3(_`17
LADLEY, CHRIS'I`OPHER JOHN,

chtor(s).

 

DECLARATION OF PROPOSED APPRAISER

l. Peter Mocke, hereby declare:

l. That I am qualified to make appraisals oftangiblc personal property.

I~J

'l`hat, to the best ot" my knowledge information, and beliet`, I have had no connection with the
debtors. their creditors. or atty party in interest; the United States 'I`rustee. or any person employed in the
office of the United States Trustee, neither hold nor represent any interest adverse to the cstatc; and am
disinterested within the meaning of ll U.S.C. §101(14).

3. I agree to prepare art appraisal ol` debtors tangible personal property, and fully understand that
my employment by the estate is subject to the approval of the Bankruptcy Court, and that any
compensation which l may seek for services rendered on behalf of the estate shall be subject to the review
and approval ofthe C`ourt.

l hereby declare under penalty of perjury that the l`orgoing is true and correct.

  
 
 

 

  

4827-3 Phillips Highway
Jacksonville, Florida 32207
(904) 886-9200

